Title: To Thomas Jefferson from Volney, 26 November 1803
From: Volney, Constantin François Chasseboeuf
To: Jefferson, Thomas


               
                  Monsieur le president
                  paris 26 novembre 1803
               
               j’eûs l’honneur au mois d’avril dernier de Vous adresser un Exemplaire de la Nouvelle traduction des Ruines, dont je vous dois à tant de titres L’hommage: Le paquet fut confié aux soins de Mr Curwen de philadelphie, et la reponse que j’ai deja obtenue de diverses personnes ne me laisse pas doutes que le Votre Ne Vous ait été rendu: aujourdhui je Vous envoye par Mr Lee, Voye de Bordeaux, mon ouvrage intitulé Tableau du climat et du Sol des Etats-unis. Le jugement que Vous en porterez Sera pour moi le type de l’opinion qu’en prendra le public éclairé; j’ai eu pour but, non de flatter et de plaire, mais de dire la Verité; et il est possible que cette methode ne Soit pas plus agréable audelá qu’elle n’est endeça de l’atlantique. j’attache un grand prix a connaitre Votre opinion dont je connais l’impartialité. peu s’en est fallu que je ne perisse en fructidor, par les effets de ma cruelle maladie; mais la fievre qui a failli de me tuer parait avoir operé une crise heureuse: pour la consolider je pars et me rends à Marseille et à Montpellier où les Medecins m’ordonnent de passer L’hyver. j’attends avec desir quelque lettre de Votre amitié au primptems prochain. Vous connaissez trop Mes Sentimens de respect et d’attachement pour que j’aye besoin de Vous en renouveller L’assurance
               
                  C Volney
               
              
               Editors’ Translation
               
                  
                     Mr. President,
                     Paris, 26 Nov. 1803
                  
                  Last April I had the honor of sending you a copy of the new translation of Ruines, for which am indebted to you in so many ways. The package was entrusted to Mr. Curwen of Philadelphia and the responses I received from several people make me confident that you received yours. Today I am sending you through Mr. Lee, by way of Bordeaux, my work entitled Tableau du Climat et du Sol des États-Unis. I consider your judgment to represent that of the enlightened public. My goal was not to flatter and please but to tell the truth. It may be that this method is no more pleasant on your side of the Atlantic than on ours. I give great weight to knowing your opinion, since I know that you are impartial.
                  I almost died in September because of my cruel illness, but the fever that almost killed me seems to have produced salutary results. To continue my recovery, I am leaving for Marseilles and Montpellier, where the doctors have ordered me to spend the winter. I hope you will be kind enough to send me a letter in the spring. You know all too well my feelings of respect and attachment for me to have to repeat them here.
                  
                     C Volney
                  
               
            